Exhibit 10.6

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 20th day of January, 2010, by and between OPENWAVE
SYSTEMS INC., a Delaware corporation (“Borrower”), and SILICON VALLEY BANK
(“Bank”). Capitalized terms used herein without definition shall have the same
meanings given them in the Loan Agreement (defined below).

RECITALS

A. Borrower and Bank have entered into that certain Loan and Security Agreement
dated as of January 23, 2009 (as the same may be amended, restated, supplement
or otherwise modified from time to time, the “Loan Agreement”), pursuant to
which the Bank has agreed to extend and make available to Borrower certain
advances of money.

B. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein.

C. Subject to the representations and warranties of Borrower, and upon the terms
and conditions set forth in this Amendment, Bank is willing to amend the Loan
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. Amendment to Loan Agreement. Subject to the terms and conditions of this
Amendment (including Section 4 below), the amendments set forth in this
Section 1 are to take effect as of January 23, 2009.

1.1 Section 3.1 (Conditions Precedent to Initial Credit Extension). Section 3.1
to the Loan Agreement is amended by inserting “and” after “;” at the end of
clause (g) and deleting clause (h) in full.

1.2 Section 6.14 (Conditions Subsequent to Closing). Section 6.14 to the Loan
Agreement is hereby amended by deleting the “and” at the end of clause (a),
replacing the “.” at the end of clause (b) with “; and” and inserting the
following new clause (c) thereafter:

(c) any original certificates representing equity interests of a Person along
with an assignment executed in blank on or before March 6, 2009.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

(a) immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;



--------------------------------------------------------------------------------

(b) Borrower has the corporate power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

(c) the certificate of incorporation and by-laws of Borrower (collectively,
“Organizational Documents”) delivered to Bank on or prior to the date hereof are
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect as of the date hereof, and
Borrower shall promptly deliver to Bank any amendments, supplements,
restatements or other modifications to such Organizational Documents;

(d) the execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary corporate action on the
part of Borrower;

(e) this Amendment has been duly executed and delivered by the Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

(f) as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.

Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.

3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver, consent,
amendment or other modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; or (b) to be a consent to any future amendment or
modification or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof. Except as expressly amended hereby, the Loan Agreement shall continue
in full force and effect.

4. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

4.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank.

4.2 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.



--------------------------------------------------------------------------------

6. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:    

OPENWAVE SYSTEMS INC.,

a Delaware corporation

    By   /s/    Anne Brennan     Name:   Anne Brennan     Title:   VP Finance

BANK:

    SILICON VALLEY BANK     By   /s/    Justin Mauch     Name:   Justin Mauch  
  Title:   Relationship Manager